UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-36381 IMS HEALTH HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-1335689 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 83 Wooster Heights Road, Danbury, CT 06810 (Address of principal executive offices and Zip Code) (203)448-4600 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesxNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and(2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of June30, 2015 was $3.994 billion. Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Number of Shares Outstanding Common Stock $0.01 par value 329,338,615 shares outstanding as of February 10, 2016 DOCUMENTS INCORPORATED BY REFERENCE Part III—Portions of the registrant’s Proxy Statement relating to the 2016 Annual Meeting of Shareholders. IMS HEALTH HOLDINGS, INC. 2015 Annual Report on Form 10-K Table of Contents Page PartI Item1. Business 4 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 26 Item2. Properties 26 Item3. Legal Proceedings 27 Item4. Mine Safety Disclosures 28 PartII Item5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities 29 Item6. Selected Financial Data 31 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item7A. Quantitative and Qualitative Disclosures about Market Risk 52 Item8. Financial Statements and Supplementary Data 54 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A. Controls and Procedures Item9B. Other Information PartIII Item10. Directors, Executive Officers and Corporate Governance Item11. Executive Compensation Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13. Certain Relationships and Related Transactions, and Director Independence Item14. Principal Accountant Fees and Services PartIV Item15. Exhibits and Financial Statement Schedules SIGNATURES 1 Cautionary Note Regarding Forward-Looking Statements This annual report on Form 10-K, as well as other written reports and oral statements that we make from time to time, includes statements that express our opinions, expectations, beliefs, plans, objectives, assumptions or projections regarding future events or future results and therefore are, or may be deemed to be, “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995Forward-looking statements are neither historical facts norguarantees that the future results, plans, intentions or expectations expressed or implied will be achieved. Instead, they are based on our current beliefs, expectations and assumptions regarding the future of our business, future plans and strategies, and other future conditions. Forward-looking statements can be identified by words such as “anticipate,” “believe,” “envision,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “target,” “potential,” “will,” “would,” “could,” “should,” “continue,” “ongoing,” “contemplate” and other similar expressions, although not all forward-looking statements contain these identifying words. Examples of forward-looking statements include, among others, statements we make regarding: · plans for future growth and other business development activities, including acquisitions; · plans for capital expenditures; · expectations for market and industry growth; · financing sources; · share repurchases and dividends; · the effects of regulation and competition; · foreign currency conversion; · the impact of litigation, government inquiries and investigations; and · all other statements regarding our intent, plans, beliefs or expectations or those of our directors or officers. Matters subject to forward-looking statements involve known and unknown risks and uncertainties, including regulatory, competitive and other factors, which may cause actual financial or operating results or the timing of events to be materially different than those expressed or implied by forward-looking statements. Important factors that could cause or contribute to such differences include, but are not limited to: · our data suppliers might restrict our use of or refuse to license data, which could lead to our inability to provide certain offerings; · failure to meet productivity objectives under our internal business transformation initiatives could adversely impact our competitiveness and our ability to meet our growth objectives; · we may be unsuccessful at investing in growth opportunities; · we may not close announced acquisitions in the indicated timeframes or at all, and may not successfully integrate our acquisition targets or for other reasons may not achieve expected benefits of our acquisition transactions; · imposition of restrictions on our current and future activities under data protection and privacy laws; · breaches or misuse of our or our outsourcing partners’ security or communications systems could expose us, our clients, our data suppliers or others to risk of loss; · hardware and software failures, delays in the operation of our computer and communications systems or the failure to implement system enhancements; · consolidation in the industries in which our clients operate may reduce the volume of offerings purchased by consolidated clients following an acquisition or merger; · our ability to protect our intellectual property rights and our susceptibility to claims by others that we are infringing on their intellectual property rights; · the risks associated with operating on a global basis, including fluctuations in the value of foreign currencies relative to the U.S. Dollar, and the ability to successfully hedge such risks; · general economic conditions in the markets in which we operate, including financial market conditions; and · the other factors set forth in the “Risk Factors” section of this annual report and in other public filings with the SEC. 2 Given these risks and uncertainties, you are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to update any forward-looking statements or to publicly announce the results of any revisions to any of those statements whether as a result of new information, future developments or otherwise. Industry and Market Data This annual report on Form 10-K includes market data and forecasts with respect to the healthcare industry. In some cases, we rely on and refer to market data and certain industry forecasts that were obtained from third party surveys, market research, consultant surveys, publicly available information and industry publications and surveys that we believe to be reliable. Other industry and market data included in this annual report are from IMS analyses and have been identified accordingly, including, for example, IMS Market Prognosis, which is a subscription-based service that provides five-year pharmaceutical market forecasts at the national, regional and global levels. We are a leading global information provider for the healthcare industry and we maintain databases, produce market analyses and deliver information to clients in the ordinary course of our business. Our information is widely referenced in the industry and used by governments, payers, academia, the life sciences industry, the financial community and others. Most of this information is available on a subscription basis. Other reports and information are available publicly through our IMS Institute for Healthcare Informatics (the “IMS Institute”). All such information is based upon our own market research, internal databases and published reports and has not been verified by any independent sources.
